Citation Nr: 1205593	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1971 to March 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In April 2009, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 

In November 2009 the Board denied the Veteran's claim.  In an Order, dated in July 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  The Court indicated that the examinations upon which the Board's prior decision was based were inadequate and that a new examination should be provided.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service. This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

At service entrance, the Veteran reported by way of history that he had injured his back in an automobile accident prior to service and that he currently had back pain when standing; however, a low back disorder was not found on examination at service entrance.  A low back disorder was treated during service.  After service, the record shows treatment for low back complaints with a private examiner in 1997. He reported having no previous treatment.  HNP, L4-5 was diagnosed.  

The Veteran was examined by VA in January 2007. The examiner opined that the Veteran's condition is less likely than 50/50 due to his military experience.  As to direct incurrence, the examiner stated "I do not that he had the mechanisms in the service really to cause entirely his disability".  He went on to say that it is possible that some of the lifting objects in service might have caused his pain to worsen however he did not think he had a specific mechanism to make his degenerative process worse.  He said that he thought the condition predated his exacerbating mechanisms in service.  

In May 2008, a VA physician stated that it cannot be determined specifically if the Veteran has age-related problems with his back or if this is due to a specific injury. He stated that it could not be determined if it was from a car accident or from lumbar strain.  Therefore, he reported, it is less likely than not that the degenerative changes in the back are related to the inservice back complaints of lumbar strain and was not caused by these.  He also stated that the Veteran had lumbar strain in service and this could have aggravated his condition, but not result in it permanently worsening the condition.  

In a July 2008 letter, a private doctor stated that he evaluated the Veteran for his lumbar spine status.  He noted that he reviewed the information that the Veteran brought with him, which outlined the history of his back.  The examiner noted the 1972 injury in service as an initial injury, and also treatment after service in the 1980s and 1990's.  The doctor found that there appeared to be a more than casual relationship between his initial injury in service in 1972 and those events leading up to his current status.  

In November 2008, a VA physician stated that he agreed that the Veteran's current condition is less likely than not a direct result of his active duty.  It was noted that lumbar strain should not be a permanent condition.  It was reported that the Veteran service was in the early 1970's and his operations were 30 years after discharge.  The examiner noted that it was difficult to relate these conditions to one another and especially difficult to say that it is more likely than not that the active duty condition caused or led to a surgery 30 years later.  It was opined that it is possible that the condition is genetic or age related.  The examiner stated that the lumbar strain in service is less likely than not to result in a diffuse degenerative disc disease. 

The Veteran has offered a statement from a friend dated in December 2007, in which she states that she has known the Veteran since before he went into the military, and that he had no back problems prior to service. She stated that when he came home his back became worse.  He also submitted a statement from a friend who is also a registered nurse.  She reported that before service, he had no back problems and after he was released there was a notable difference in him physically. She stated that he was protective of his back. 

In a December 2010 statement, a private examiner indicated that he had reviewed the VA supplied military medical records and stated that in his professional opinion, the evidence points to the injury while on active duty as the etiology of the continued problems and that it is as likely as not that the motor vehicle accident was the source.  He said that since the motor vehicle accident was before boot camp and over a year of active duty, it is highly unlikely to be related.  In an October 2011 statement the private examiner repeated his prior letter.  

In his November 2011 argument, the Veteran's representative has requested that this case be remanded for further development.  He has argued that a remand is required to clarify VA medical opinions of May 2008 and November 2008 since complete rationale as to the opinions was not provided.  It is argued that the VA examinations are inadequate.  

The Board agrees with the Veteran's representative that another VA examination and opinion are required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran currently has a low back disorder that had its onset during his period of active duty military service or whether he has a low back disability that preexisted his active and was aggravated beyond its natural progression therein. 

In addition, on remand, an attempt should be made to update the file with records of any pertinent VA treatment or private treatment received since 2009.  See 38 C.F.R. § 3.159(c)(2).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any private medical records, not already in the claims file, pertaining to recent treatment or evaluation of the Veteran's low back disorder since 2009.  Also associate with the file any VA treatment records for the Veteran since 2009.  All pertinent records should be obtained and associated with the claims folder. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b). 

2.  Then, the AMC/RO should schedule the Veteran for an examination, to be conducted by an orthopedist who has not previously examined him, to determine the nature, extent, and etiology of all current low back pathology.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report. 

(a) The examiner should list all low back diagnoses manifested by the Veteran.   

(b) For each diagnosis, the examiner should render an opinion as to whether the evidence of record clearly and unmistakably reflects that the disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability clearly and unmistakably was not aggravated beyond the natural progression of the disability by service.  Complete rationale must be provided for the finding(s).  If no pre-existing low back disability is found, the examiner should express an opinion as to whether it is at least as likely as not that the currently-diagnosed disorder had its clinical onset in active service or is otherwise related to active service.  Complete rationale must be provided for the finding(s).  

In providing the requested opinions, the examiner should provide a complete rationale for all conclusions reached which must include; a discussion of those findings in relation to the pertinent evidence of record, including all prior VA examination reports, the lay statement provided by the Veteran from his friend who is a nurse and the findings from the private examiners in July 2008, and December 2010. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


